Execution Version
PARENT GUARANTEE AGREEMENT
This PARENT GUARANTEE AGREEMENT (this “Agreement”) dated as of September 30,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”) made by KOSMOS ENERGY LTD., a
Delaware corporation (the “Guarantor”) in favor of CLMG CORP., a Texas
corporation, as administrative agent and term loan collateral agent (together
with its successors in such capacities, the “Term Loan Agent”) for the benefit
of (a) the Lenders from time to time parties to the Credit Agreement referred to
below and (b) the other Secured Parties (as hereinafter defined). Capitalized
terms used and not defined herein have the meanings given such terms in the
Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Guarantor, as parent, KOSMOS ENERGY GOM HOLDINGS, LLC, a Delaware
limited liability company (“GOM Holdings”), as a borrower, KOSMOS ENERGY GULF OF
MEXICO OPERATIONS, LLC, a Delaware limited liability company (“GOM Operations”),
as a borrower (GOM Holdings and GOM Operations, in such capacities,
collectively, the “Borrowers”), KOSMOS ENERGY GULF OF MEXICO, LLC, a Delaware
limited liability company (“Holdings”), as a guarantor, KOSMOS ENERGY GULF OF
MEXICO MANAGEMENT, LLC, a Delaware limited liability company (“GOM Management”),
as a guarantor and the other affiliates of the Borrowers from time to time party
thereto, as guarantors (together with Holdings and GOM Management, in such
capacities, collectively, the “Additional Guarantors”, and the Borrowers and the
Additional Guarantors to be referred to, collectively, with each other Person
that becomes an obligor under the Loan Documents with respect to the
Obligations, as the “Other Loan Parties”), the several banks and other financial
institutions or entities from time to time parties thereto, as lenders, and the
Term Loan Agent have entered into that certain Senior Secured Term Loan Credit
Agreement dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, the Guarantor is a member of an affiliated group of companies that
includes each Other Loan Party;
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;
WHEREAS, the Hedge Banks may from time to time enter into Secured Hedge
Agreements with the Other Loan Parties;
WHEREAS, the Cash Management Banks may from time to time enter into Secured Cash
Management Agreements with the Other Loan Parties;
WHEREAS, the Guarantor will derive substantial direct and indirect benefit from
the making of the extensions of credit under the Credit Agreement and from such
Secured Hedge Agreements and Secured Cash Management Agreements; and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Guarantor shall have executed and delivered this Agreement to
the Term Loan Agent for the benefit of the Secured Parties.
Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 1 of 13

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:
Section 1.DEFINED TERMS
a..Definitions.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
(a)    The following terms shall have the following meanings:
“Additional Guarantors”: as defined in the preamble hereto.
“Agreement”: as defined in the preamble hereto.
“Borrowers”: as defined in the preamble hereto.
“Collateral”: as defined in the Credit Agreement.
“Credit Agreement”: as defined in the preamble hereto.
“Discharge of Obligations”: means the satisfaction of the following conditions:
(i) the repayment in full in Cash of all of the outstanding principal amount of
the Loans and all other Obligations (except for (a) Secured Bank Product
Obligations and (b) indemnities and other obligations which by the express terms
of the relevant Loan Documents survive the repayment of the Loans and the
termination of the Commitments) due and payable under the Loan Documents and
(ii) the termination of all Commitments.
“GOM Management”: as defined in the preamble hereto.
“GOM Operations”: as defined in the preamble hereto.
“Guarantor”: as defined in the preamble hereto.
“Guaranty”: the guaranty of the Guarantor set forth in Section ‎2.
“Guaranteed Obligations”: as defined in Section ‎2.1(a).
“Holdings”: as defined in the preamble hereto.
“Insolvency or Liquidation Proceeding”: the following:
(a)    any case commenced by or against any Loan Party under the Bankruptcy Code
or any other Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
any Loan Party, any receivership or assignment for the benefit of creditors
relating to any Loan Party or any similar case or proceeding relative to any
Loan Party or its creditors, as such, in each case whether or not voluntary;
(b)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to any Loan Party, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency; or
Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 2 of 13

--------------------------------------------------------------------------------



(c)    any other proceeding of any type or nature in which substantially all
claims of creditors of any Loan Party are determined and any payment or
distribution is or may be made on account of such claims.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Obligations”: has the meaning given to such term in the Credit Agreement;
provided that (i) with respect to the Guaranty provided by the Guarantor,
“Obligations” shall refer to the Obligations of each of Other Loan Party and
(ii) for purposes of this Agreement, Excluded Swap Obligations of any Other Loan
Party shall at no time constitute Obligations of the Guarantor.
“Other Loan Parties”: as defined in the preamble hereto.
“Qualified ECP Guarantor”: in respect of any Swap Obligation, a Person that is a
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Secured Documents” means, collectively, the Loan Documents, each Secured Cash
Management Agreement and each Secured Hedge Agreement.
“Secured Parties”: means, collectively, (a) the Administrative Agent, the Term
Loan Collateral Agent, the Lenders, (b) each Hedge Bank and (b) Cash Management
Bank party to any Secured Cash Management Agreement, in each case, that has
agreed or has been deemed to have agreed to be bound by the provisions hereof as
if it were a party hereto and by the provisions of Section 7.08 of the Credit
Agreement as if it were a Lender party thereto and (c) each co-agent or
sub-agent appointed by the Term Loan Agent from time to time pursuant to Article
VII of the Credit Agreement; provided that no Hedge Banks party to Secured Hedge
Agreements or Cash Management Banks party to Secured Cash Management Agreements
shall have any rights in connection with the management or release of the
obligations of the Guarantor under this Agreement.
“Subordinated Obligations”: as defined in Section ‎2.5.
“Term Loan Agent”: as defined in the preamble hereto.
Additional Definitional Provision. Except as otherwise expressly set forth
herein, the rules of construction specified in Section 1.04 of the Credit
Agreement also apply to this Agreement.
Section 2.GUARANTEE
a..Guaranty; Limitation of Liability.
(i)The Guarantor hereby absolutely, unconditionally and irrevocably guarantees,
as primary obligor and not merely as surety, the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each Other Loan Party
now or hereafter existing under or in respect of the Secured Documents
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of
Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 3 of 13

--------------------------------------------------------------------------------



the foregoing Obligations), whether direct or indirect, absolute or contingent,
and whether for principal, interest, premiums, fees, indemnities, contract
causes of action, costs, expenses or otherwise (such Obligations being the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, fees and expenses of counsel) incurred by the Term Loan
Agent or any other Secured Party in enforcing any rights under this Guaranty or
any other Secured Document, in each case, in accordance with Section 8.04 of the
Credit Agreement. Without limiting the generality of the foregoing, the
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any Other Loan Party to any Secured
Party under or in respect of the Secured Documents but for the fact that they
are unenforceable or not allowable due to the existence of an Insolvency or
Liquidation Proceeding involving such other Loan Party.
(ii)The Guarantor, and by its acceptance of this Guaranty, the Term Loan Agent
(on behalf of each Secured Party), hereby confirms that it is the intention of
all such Persons that this Guaranty and the obligations of the Guarantor
hereunder not constitute a fraudulent transfer, fraudulent conveyance or
fraudulent incurrence of a debt for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
obligations of the Guarantor hereunder. To effectuate the foregoing intention,
the Term Loan Agent, the other Secured Parties and the Guarantor hereby
irrevocably agree that the obligations of the Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will not render the
obligations of the Guarantor under this Guaranty subject to avoidance as a
fraudulent transfer, fraudulent conveyance or fraudulent incurrence of a debt
under any Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law, and not
any greater amount. The Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.
(iii)The Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, the Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each Other Loan Party and each other
guarantor of the Guaranteed Obligations so as to maximize the aggregate amount
paid to the Secured Parties under or in respect of the Secured Documents.
b..Guaranty Absolute. To the fullest extent permitted by law, the Guarantor
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Secured Documents. The obligations of the Guarantor under
or in respect of this Guaranty are independent of the Guaranteed Obligations or
any other Obligations of any other Loan Party under or in respect of the Secured
Documents, and a separate action or actions may be brought and prosecuted
against the Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any Borrower or any other Loan Party or whether any
Borrower or any other Loan Party is joined in any such action or actions. The
liability of the Guarantor under this Guaranty shall be absolute and
unconditional irrespective of, and the Guarantor hereby irrevocably waives any
defenses (other than defense by the Guarantor of Discharge of Obligations) it
may now have or hereafter acquire in any way relating to, any or all of the
following:
(i)any lack of validity or enforceability of any Secured Document or any
agreement or instrument relating thereto;
Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 4 of 13

--------------------------------------------------------------------------------



(ii)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Secured Documents, or any other
amendment or waiver of or any consent to departure from any Secured Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries;
(iii)any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
(iv)any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Secured Documents or any other assets of any Loan Party or any of its
Subsidiaries;
(v)any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
(vi)any failure of any Lender to disclose to any Loan Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party now or hereafter
known to such Lender (the Guarantor waiving any duty on the part of the Lenders
to disclose such information);
(vii)the failure of any other Person to execute or deliver this Agreement or any
other guaranty or agreement or the release or reduction of liability of the
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or
(viii)any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
that might otherwise constitute a defense available to, or a discharge of, any
Loan Party or any other guarantor or surety (other than a defense by the
Guarantor of Discharge of Obligations).
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
c..Waivers and Acknowledgments.
(i)The Guarantor hereby agrees that its Guaranty hereunder constitutes a
continuing, absolute and unconditional guarantee of payment when due and not of
collection and waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Loan Party or any other Person
or any Collateral.
Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 5 of 13

--------------------------------------------------------------------------------



(ii)Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
(iii)The Guarantor hereby unconditionally and irrevocably waives, to the fullest
extent permitted by law, (i) any defense arising by reason of any claim or
defense based upon an election of remedies by any Secured Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of the Guarantor or other rights of the Guarantor to proceed against any of the
other Loan Parties, any other guarantor or any other Person or any Collateral,
(ii) any defense based on any right of set-off or counterclaim against or in
respect of the obligations of the Guarantor hereunder, and (iii) any right to
require that any resort be had by the Term Loan Agent or any other Secured Party
to any security held for the payment of the Obligations or to any balance of any
Deposit Account or credit on the books of the Term Loan Agent or any other
Secured Party in favor of any Borrower or any other person.
(iv)The Guarantor acknowledges that the Term Loan Agent may, subject to the
terms of the applicable Loan Documents, without notice to or demand upon the
Guarantor and without affecting the liability of the Guarantor under this
Guaranty, foreclose under any mortgage by nonjudicial sale, and the Guarantor
hereby waives any defense to the recovery by the Term Loan Agent and the other
Secured Parties against the Guarantor of any deficiency after such nonjudicial
sale and any defense or benefits that may be afforded by applicable law.
(v)The Guarantor assumes all responsibility for being and keeping itself
informed of each of the Borrower’s and each other Loan Party’s financial
condition and assets and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
the Guarantor assumes and incurs hereunder, and agrees that neither the Term
Loan Agent nor any other Secured Party will have any duty to advise the
Guarantor of information known to it or any of them regarding such circumstances
or risks.
(vi)The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to the Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.
(vii)The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section ‎2.2 and this Section ‎2.3
are knowingly made in contemplation of such benefits.
d..Subrogation. The Guarantor hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against any
Borrower or any other Loan Party that arise from the existence, payment,
performance or enforcement of the Guarantor’s obligations under or in respect of
this Guaranty or any other Secured Document, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Secured Party against any Borrower, any other Loan Party or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Borrower or any other
Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 6 of 13

--------------------------------------------------------------------------------



Loan Party directly or indirectly, in Cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until the Discharge of Obligations. If any amount shall be paid to
the Guarantor in violation of the immediately preceding sentence at any time
prior to the Discharge of Obligations, such amount shall be received and held in
trust for the benefit of the Secured Parties, shall be segregated from other
property and funds of such Guarantor and shall forthwith be paid or delivered to
the Term Loan Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Secured Documents, or to be
held as Collateral for any Guaranteed Obligations or other amounts payable under
this Guaranty thereafter arising. If (i) the Guarantor shall make payment to any
Lender of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in Cash, and (iii) the Discharge of Obligations shall
have occurred, the Lenders will, at the Guarantor’s request and expense, execute
and deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by the Guarantor pursuant to this Guaranty.
e..Subordination. The Guarantor hereby subordinates any and all debts,
liabilities and other obligations owed to the Guarantor by each other Loan Party
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section ‎2.5:
(i)Prohibited Payments, Etc. Except after the occurrence and during the
continuance of an Event of Default and to the extent permitted by the Credit
Agreement and the other Loan Documents, the Guarantor may receive regularly
scheduled payments from any other Loan Party on account of the Subordinated
Obligations. Upon the occurrence and during the continuance of any Event of
Default, however, unless the Required Lenders otherwise agree, the Guarantor
shall not demand, accept or take any action to collect any payment on account of
the Subordinated Obligations other than to the extent payment of such
Subordinated Obligations is permitted under the terms of the Loan Documents.
(ii)Prior Payment of Guaranteed Obligations. In any Insolvency or Liquidation
Proceeding relating to any other Loan Party, the Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in Cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of an Insolvency or Liquidation Proceeding, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before the Guarantor receives payment of any Subordinated Obligations.
(iii)Turn-Over. Upon the occurrence and during the continuance of an Event of
Default, the Guarantor shall, if the Term Loan Agent so requests in writing,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Lenders and deliver such payments to the Term Loan Agent on
account of the Guaranteed Obligations (including all Post-Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Guaranty.
(iv)Term Loan Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Term Loan Agent is authorized and
empowered (but without any obligation to so do), in its sole and absolute
discretion, (i) in the name of the Guarantor, to collect and enforce, and to
Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 7 of 13

--------------------------------------------------------------------------------



submit claims in respect of, the Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post-Petition Interest), and (ii) to require the Guarantor (A) to collect and
enforce, and to submit claims in respect of, the Subordinated Obligations and
(B) to pay any amounts received on such obligations to the Term Loan Agent for
application to the Guaranteed Obligations (including any and all Post-Petition
Interest).
(v)Subordination Agreement. Notwithstanding anything to the contrary contained
herein, in the event of any conflict between this Agreement and any
subordination agreement entered into as required by the Credit Agreement with
respect to the Subordinated Obligations, such Subordination Agreement shall
control.
f..Eligible Contract Participant.
(i)The Guarantor represents and warrants on the date hereof that, to the extent
any Guaranteed Obligations include Swap Obligations on the date hereof, it is an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations issued thereunder.
(ii)The Guarantor agrees that at such time as the Guaranteed Obligations of the
Guarantor includes Swap Obligations, and at such other times as are required for
purposes of the Commodity Exchange Act and the regulations thereunder, the
Guarantor shall constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder.
g..Keepwell. The Guarantor, as a Qualified ECP Guarantor hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time to honor the Guarantor’s Swap
Obligations to the extent included in the Guarantor’s Guaranteed Obligations
under this Section ‎2 (provided, however, that the obligation of the Qualified
ECP Guarantor under this Section ‎2.7 shall be limited to the maximum amount of
such liability that can be incurred without rendering its obligation under this
Section ‎2.7, or otherwise under this Section ‎2, subject to avoidance as a
fraudulent transfer, fraudulent conveyance or fraudulent incurrence of a debt
under any Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state, and not any
greater amount). The obligations of the Guarantor as a Qualified ECP Guarantor
under this Section ‎2.7 shall remain in full force and effect until the later of
the date (a) all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in Cash and (b) the Discharge
of Obligations (but solely to the extent such Guaranteed Obligations include
Swap Obligations) occurs. The Guarantor as a Qualified ECP Guarantor intends
that this Section ‎2.7 constitute, and this Section ‎2.7 shall be deemed to
constitute, a keepwell, support, or other agreement for the benefit of the
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
h..Excluded Swap Obligations. In no event shall the Guaranty or any guarantee of
the Guarantor in respect of any Swap Obligation under any Secured Hedge
Agreements include, or be deemed to include, a guarantee of any Excluded Swap
Obligations.
Section 3.REPRESENTATIONS AND WARRANTIES
To induce the Term Loan Agent and the Lenders to enter into the Credit Agreement
and to induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, the
Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 8 of 13

--------------------------------------------------------------------------------



Guarantor hereby represents and warrants to the Term Loan Agent as and when
required by the Credit Agreement, for the benefit of the Secured Parties, that
each representation and warranty contained in Article 4 of the Credit Agreement
relating to the Guarantor is true and correct in all material respects as of the
date hereof (or in the case of any such representation that is qualified by
materiality, in all respects) as if made by the Guarantor herein, provided, that
to the extent any representation and warranty specifically refers to a given
date or period, it shall be true and correct in all material respects (or in the
case of any such representation that is qualified by materiality, in all
respects) as of such date or for such period.
Section 4.COVENANTS
The Guarantor covenants and agrees with the Term Loan Agent, for the benefit of
the Secured Parties, that, until the Discharge of Obligations, the Guarantor
will comply, and will cause each other Loan Party to comply, with all of the
applicable provisions, covenants and agreements contained in Article 5 and 6 of
the Credit Agreement relating to the Guarantor or any of the Other Loan Parties,
and it will take or will refrain from taking, as the case may be, all actions
that are necessary to be taken or not taken so that no violation of any
provision, covenant or agreement contained in Article 5 or Article 6 of the
Credit Agreement, and so that no Default or Event of Default is cause by the
actions of the Guarantor, and that:
a..[Reserved].
b..Compliance with Laws, Etc. The Guarantor shall comply, and cause each of its
Subsidiaries that are Loan Parties to comply with all applicable laws, rules,
regulations and orders binding on such Loan Party or such Subsidiary that is a
Loan Party, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970 in all material respects. The Guarantor will
comply with all applicable provisions of the Anti-Corruption Laws and Sanctions
and Export Control Laws, and will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Grantor, its Subsidiaries that
are Loan Parties, each Capital Expenditure SPV, and their respective directors,
officers, employees and agents with Anti-Corruption Laws and Sanctions and
Export Control Laws.
c..Payment of Obligations, Etc. The Guarantor shall pay and discharge, and cause
each of its Subsidiaries that are Loan Parties to pay and discharge all material
Debt obligations and all other liabilities and obligations, including (i) all
material Taxes imposed upon it or upon its property and (ii) all lawful claims
that, if unpaid, might by law become a Lien (other than a Permitted Lien) upon
its property, in each case, before the same shall become delinquent; provided,
that neither such Person nor any of its Subsidiaries that are Loan Parties shall
be required to pay or discharge any such Debt, liability or Tax that is being
contested in good faith and by proper proceedings to the extent that adequate
reserves are being maintained in accordance with GAAP; provided, however, that
each such Person will, and will cause each Subsidiary that is a Loan Party to,
remit withholding Taxes and other payroll Taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.
d..Maintenance of Existence, Etc. The Guarantor shall preserve and maintain, and
cause each of its Subsidiaries that are Loan Parties to preserve and maintain,
its existence as a corporation, limited liability company or limited
partnership, as applicable, its good standing in its jurisdiction of
incorporation, formation, organization, or otherwise, as applicable, and, to the
extent
Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 9 of 13

--------------------------------------------------------------------------------



required under applicable law, its qualification to do business and good
standing in each other state or jurisdiction in which it operates a material
part of its business; provided, however, that the Borrowers and their
Subsidiaries may consummate any merger or consolidation permitted under the
Credit Agreement.
e..Separateness. The Guarantor shall (i) obtain, and cause each of its
Subsidiaries that are Loan Parties to obtain, proper authorization from
member(s) or director(s), as applicable, as required by its limited liability
company agreement or bylaws for all of its limited liability company or
corporate actions pertaining to the Loan Documents, and (ii) comply, and cause
each of their respective Subsidiaries that are Loan Parties to comply, with the
terms of its certificate of incorporation or formation and by laws or limited
liability company agreement (or similar constituent documents).
f..Change in Nature of Business. The Guarantor shall not make, nor permit any of
its Subsidiaries that are Loan Parties to make, any material change in the
nature of its business as carried on as of the date hereof.
Section 5.APPLICATION OF PROCEEDS
(i)If an Event of Default shall have occurred and be continuing, at any time at
the Term Loan Agent’s election, the Term Loan Agent may, notwithstanding the
provisions of Section 2.04(b)(iv) of the Credit Agreement, apply all or any part
of the net proceeds of the Guaranty, in payment of the Obligations in the manner
set forth in Section 6.02 of the Credit Agreement.
Notwithstanding the foregoing, amounts received from any Loan Party that is not
a Qualified ECP Guarantor shall not be applied to any Excluded Swap Obligation
of such Loan Party.
(ii)Except as provided herein or in any other Secured Document, the Term Loan
Agent shall have sole and absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Agreement.
Section 6.INDEMNITY, SUBROGATION AND SUBORDINATION
a..[Reserved].
b..Contribution and Subrogation. The Guarantor (in this capacity, a
“Contributing Guarantor”) agrees (subject to Section ‎6.3) that, in the event a
payment shall be made by any Other Loan Party in its capacity as a guarantor in
respect of any Obligation, or assets of any Other Loan Party in its capacity as
a guarantor in respect of any Obligation shall be sold pursuant to any Loan
Document to satisfy any Obligation owed to any Secured Party, and such Other
Loan Party in its capacity as a guarantor in respect of any Obligation (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrowers as
provided in Section 8.1 of the Term Loan Security Agreement, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to (i) the
amount of such payment or (ii) the greater of the book value or the fair market
value of such assets, as the case may be (the “Indemnified Amount”), in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Guarantor as of the date of the payment of such Obligation and
the denominator shall be the aggregate net worth of all the Loan Parties serving
as guarantors in respect of any Obligation as of the date of the payment of such
Obligation. The Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section ‎6.2 shall be subrogated to the rights of
such Claiming
Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 10 of 13

--------------------------------------------------------------------------------



Guarantor under Section 8.1 of the Term Loan Security Agreement to the extent of
such payment. Notwithstanding the foregoing, to the extent that any Claiming
Guarantor right to indemnification hereunder arises from a payment or sale of
assets made to satisfy Obligations constituting Swap Obligations, if such Swap
Obligations do not constitute Excluded Swap Obligations for the Contributing
Guarantor, shall indemnify such Claiming Guarantor with the fraction set forth
in the second preceding sentence being modified as appropriate to provide for
indemnification of the entire Indemnified Amount.
c..Subordination.
(i)Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantor in respect of any Obligation under Section ‎6.2 and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Guarantor to make the
payments required by Section ‎6.2 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of the Guarantor with respect to its obligations hereunder, and the
Guarantor shall remain liable for the full amount of its obligations hereunder.
(ii)The Guarantor hereby agrees that all Debt and other monetary obligations
owed by it to any Other Loan Party in its capacity as a guarantor in respect of
any Obligation or any of such Other Loan Party’s Subsidiaries that are Loan
Parties shall be fully subordinated to the Obligations as set forth in Section
‎2.5.
Section 7.MISCELLANEOUS
a..Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 8.01 of the Credit Agreement or pursuant to an Assumption Agreement.
b..Notices. All notices, requests and demands to or upon the Term Loan Agent or
the Guarantor hereunder shall be effected in the manner provided for in Section
8.02 of the Credit Agreement. All communications and notices hereunder to any
Guarantor shall be given to it in care of the Borrower Representative as
provided in Section 8.02 of the Credit Agreement.
c..No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section ‎7.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.
Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 11 of 13

--------------------------------------------------------------------------------



d..Enforcement Expenses; Indemnification. The Guarantor agrees that the
provisions of Section 8.04 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis.
e..Successors and Assigns. This Agreement (including the Guaranty) shall (a)
remain in full force and effect until the Discharge of Obligations has occurred
or the Guaranty is otherwise released in accordance with Section ‎7.13 hereof,
(b) be binding upon each Loan Party, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Secured Parties and their permitted
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
to any other Person, and such other Person shall thereupon become vested with
all the benefits in respect thereof granted to such Lender herein or otherwise,
in each case as and to the extent provided in Section 8.07 of the Credit
Agreement. No Loan Party shall have the right to assign, transfer or delegate
its rights hereunder or any interest herein without the prior written consent of
the Required Lenders (which consent may be granted or withheld in the Required
Lenders’ sole and absolute discretion) and any purported assignment, transfer or
delegation without such consent shall be void ab initio.
f..Set-off. The Guarantor agrees that the provisions of Section 8.05 of the
Credit Agreement are incorporated herein by reference, mutatis mutandis.
g..Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Term Loan Agent and when the Term Loan Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to this Agreement shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other state laws based on the Uniform Electronic
Transactions Act, and the parties hereto consent to conduct the transactions
contemplated hereunder by electronic means.
h..Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
i..Section Headings. Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 12 of 13

--------------------------------------------------------------------------------



j..Integration. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law. This Agreement and the other Loan Documents and any
separate letter agreements with respect to fees payable to the Term Loan Agent
represent the entire agreement of the Guarantor, the Term Loan Agent and the
other Secured Parties with respect to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.
k..GOVERNING LAW. This Agreement and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
construed in accordance with and governed by the law of the State of New York.
l..Submission to Jurisdiction; Waivers.
Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Notwithstanding the
foregoing, any Secured Party may bring an action or proceeding in a jurisdiction
where Collateral is located.
(i)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (a) of this Section ‎7.12. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(ii)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section ‎7.2. Nothing in this Agreement or
any other Secured Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
m..Releases.
This Agreement shall continue in effect until the Discharge of Obligations. In
connection with the termination of this Agreement, the Term Loan Agent shall
promptly (and each Secured Party, by its authorization of the Term Loan Agent’s
entering into this Agreement, hereby authorizes the Term Loan Agent to) take
such actions and execute any such documents as may be reasonably requested by
the Guarantor and at the Guarantor’s expense, as applicable, to document and
evidence any termination and release of the Guaranty. In the event of any
conflict between this Section 9.14 and any provision of the Credit Agreement
with respect to the release of any guaranty, the Credit Agreement shall control.
Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 13 of 13

--------------------------------------------------------------------------------



(i)All releases or other documents delivered by the Term Loan Agent pursuant to
this Section 7.13 shall be without recourse to, or warranty by, the Term Loan
Agent.
n..No Fiduciary Duty. The Guarantor agrees that the provisions of Section 8.16
of the Credit Agreement are incorporated herein by reference, mutatis mutandis.
o..WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER SECURED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
(signature pages follow)


Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 14 of 13


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

KOSMOS ENERGY LTD.By:/s/ Nealesh ShahName:    Nealesh ShahTitle:    Senior Vice
President and Chief Financial Officer



[Signature Page to Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of
CLMG Corp., dated as of September 30, 2020]




--------------------------------------------------------------------------------

Execution Version
CLMG CORP.,
as Term Loan Agent
By:/s/ James ErwinName:    James ErwinTitle:    President



Parent Guarantee Agreement by Kosmos Energy Ltd. in favor of CLMG Corp., dated
as of September 30, 2020
Page 16 of 13